Name: 89/133/EEC: Commission Decision of 7 February 1989 amending the boundaries of the less-favoured areas in Portugal within the meaning of Council Directive 75/268/EEC (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States; NA;  agricultural policy;  economic policy
 Date Published: 1989-02-21

 Avis juridique important|31989D013389/133/EEC: Commission Decision of 7 February 1989 amending the boundaries of the less-favoured areas in Portugal within the meaning of Council Directive 75/268/EEC (Only the Portuguese text is authentic) Official Journal L 049 , 21/02/1989 P. 0031 - 0032*****COMMISSION DECISION of 7 February 1989 amending the boundaries of the less-favroured areas in Portugal within the meaning of Council Directive 75/268/EEC (Only the Portuguese text is authentic) (89/133/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Directive 86/467/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Portugal) (3) defines the areas of Portugal which are part of the Community list of less-favoured farming areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas on 5 July 1988 the Government of the Portuguese Republic notified and amendment to the administrative boundaries of five 'freguesias' (4); Whereas, in response to a request for information, the Portuguese authorities notified the Commission on 4 October 1988 that the new boundaries do not change the area classified pursuant to Directive 75/268/EEC but that only a subdivision of five previously classified freguesias into a total of 10 freguesias is involved; Whereas the Committee for the European Agricultural guidance and Guarantee Fund (EAGGF) has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 With effect from 11 June 1988, the list of less-favoured areas in Portugal contained in the Annexes to Directive 86/467/EEC is hereby amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 7 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 273, 24. 9. 1986, p. 173. (4) Basic adminitrative unit in Portugal. ANNEX I. Less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC 1.2.3 // // // // Distrito // Concelho // Freguesia // // // // Porto // Penafiel // Sebolido Rio Mau // Beja // Odemira // Santa Clara-a-Velha Pereiras-Gare // // // II. Less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC 1.2.3 // // // // Distrito // Concelho // Freguesia // // // // Beja // AlmodÃ ´var // Gomes Aires Aldeia dos Fernandes // SetÃ ºbal // Montijo // Canha PegÃ µes // // // III. Less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC 1.2.3 // // // // Distrito // Concelho // Freguesia // // // // SantarÃ ©m // Tomar // Casais AlÃ ©m da Ribeira // // //